DETAILED ACTION
An amendment was received and entered on 5/20/2022.
Claim 174 was added.
Claims 46, 47, 158, and 162-170, and 172-174 remain pending.
Claim 47 stands withdrawn in view of Applicant's election with traverse in the response filed 4/8/2016 of Group IV. 
Claims 46, 158, and 162-170, and 172-174 are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46, 158, 162-170, and 172-174 are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al (US 5866331) in view of Singer (US 5962332), Ono et al (US 20090203046), Schlegel et al (US 20020009724), Billing-Medel et al (US 20010055758), Fan et al (US 20110287415), and Paillasson et al (Exp. Cell Res. 231: 226-233, 1997).
Singer ‘331 taught methods of single molecule detection by in situ hybridization. Molecules for detection included mRNA, and Singer exemplified a method in which beta actin mRNA was detected through the use of probes against the 5’- and 3’-UTRs of the mRNA.  See e.g. column 11, line 61 to column 12, line 11.  The oligonucleotides used in that example were 50-53mers.  However, Singer indicated that the length of the probes could vary considerably depending on considerations such as the target nucleic acid length, length of the nucleotide sequence of interest, target nucleic acid type (i.e. DNA or RNA), target nucleic acid G-C content, and the spacing of fluorochromes on the probe. Preferred lengths ranged from 20-200 nucleotides.
Although Singer ‘331 taught that the length of probes could vary considerably, Singer did not explicitly teach the use of probes of less than 20 nucleotides, such as the instantly recited 8-15 nucleotides.  Singer also did not specify that the 5’-UTR probe was targeted to a stretch of nucleotides at least 20 nucleotides upstream of the translation start site.
Singer ‘332 taught methods for in situ hybridization and indicated that oligonucleotide probes could be of 15 to 45 nucleotides in length. See column 7, lines 19-26, and column 8, lines 25-28.
Ono taught methods for in situ hybridization and indicated that oligonucleotide probes could be 15 nucleotides or more in length (see paragraph 50).
Schlegel taught the use of hybridization probes and indicated probes typically comprise 7, 15, or about 20 or more nucleotides (see paragraph 165).
Billing-Medel taught the use of hybridization probes and indicated that the typical probe is in the range of between 10 and 25 nucleotides long (see paragraph 116).  
In view of the prior art of record, it was apparent to one of ordinary skill that is was routine to use hybridization probes in the range of 8-20 nucleotides in length to detect nucleic acids, such that it would have been obvious to have used probes in that size range in the invention of Singer absent evidence of secondary considerations such as criticality of the instantly claimed size ranges to success of the method. With regard to the positioning of the 5’-UTR probe, it is noted that the probes used by Singer in the example at column 11, line 61 to column 12, line 11 were 50-53mers and so necessarily hybridized to at least 30 nucleotides that were at least 20 nucleotides upstream of the start codon. Absent evidence of secondary considerations, it would have been obvious to target any stretch of 8-15 nucleotides in the 5’-UTR and any stretch of 8-20 nucleotides in the 3’-UTR.  It is noted that the majority of such target sites of 8-15 nucleotides in the 5’-UTR are at least 20 nucleotides upstream of the mRNA translation start of the mRNA of Singer because most of the 5’-UTR is at least 20 nucleotides upstream of the mRNA translation start. 
The instant claims require that the 3’-UTR targeted oligomer must be complementary to a sequence within 100 nucleotides of a polyadenylation junction.  Absent evidence to the contrary, any of the targets of Singer (‘331), and the oligonucleotides targeting them are functionally equivalent.  That is, there appears to be no functional difference in the precise region of the 3’-UTR to which the 3’-targeted oligonucleotide will hybridize.  Therefore these target regions and the corresponding oligonucleotides are considered to be functional equivalents and obvious over each other.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have practiced the method of Singer (‘331) using an oligonucleotide probe of 8-15 nucleotides in length that was completely complementary to a region of the 5’-UTR of an mRNA that was at least 20 nucleotides upstream of the translation initiation site, and an oligonucleotide probe of 8-20 nucleotides in length that was completely complementary to a region of the 3’-UTR of the mRNA that was within 100 nucleotides of a polyadenylation junction.
These references did not teach probes with modified nucleotides such as LNA, 2’-O-methyl, or phosphorothioate residues.
Fan taught that oligonucleotide probes intended for in situ hybridization could comprise modifications such as LNA, 2’-O-methyl, or phosphorothioate residues, and that generally such modifications provide more stable interaction with the complementary target.  See paragraphs 24 and 25.
It would have been obvious to one of ordinary skill in the art at the time of the invention to used probes comprising LNA, 2’-O-methyl, and/or phosphorothioate modifications in the method of Singer ‘331, as modified.  One would have been motivated to do so in the process of optimizing probe affinity for target mRNA.  Moreover, these modified nucleotides are considered to be obvious equivalents of conventional RNA and DNA nucleotides such that it was prima facie obvious to have substituted them for conventional RNA or DNA in any pattern, absent evidence of secondary considerations.  These nucleotides are equivalents of each other because they fulfill the same function within an oligonucleotide, depending on the identity of the nucleoside base (e.g. they have the same binding properties with regard to complementarity). 
The preceding references did not explicitly teach a method in which the probes of Singer, as modified, were delivered under conditions that are not toxic to a mammalian cell. However, it was well known in the prior art that fluorescence in situ hybridization could be carried out under such conditions.  See e.g. Paillasson who taught methods of performing in situ fluorescence hybridization in living cells that had been permeabilized under reversible non-perturbing conditions (abstract).  Fig. 1 shows that the permeabilization treatment of Paillasson resulted in 7% cell death whereas control untreated cells showed 5% cell death. Moreover, the growth rates of treated and untreated cells were almost identical over 3 days (Fig. 2), with treated cells showing a slightly greater rate at three days.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have adapted the method of Singer ‘331, with probes as modified, to be performed in live cells using the reversible, non-perturbing permeabilization conditions of Paillasson.  One would have been motivated to do so in order to perform real time monitoring of gene expression under various experimental conditions (see Paillasson at last sentence of conclusion on page 232). One would have been motivated to do so for at least three days because Paillasson showed that cells treated by the permeabilization method could be maintained for at least that long (Fig. 2), and one of ordinary skill would have recognized the advantage of being able to follow transport of RNA in situ over such a period (see Conclusion on page 232). 
New claim 174 requires that the first and second members of the recited oligonucleotide pair do not comprise a fluorescein, a rhodamine, a coumarin, or a dye. Paillasson teaches the use of fluorescein and rhodamine for fluorescence-based detection of oligonucleotides in living cells.  However, it was also routine in the art at the time of the invention to use other types of labels for detection of oligonucleotides, e.g. radioactive labels.  See Billing-Medel at paragraphs 81 and 210 and Ono at paragraphs 43 and 50. It would have been obvious to have substituted a radioactive label for the fluorescent label Paillasson because these labels fulfilled the same function of allowing detection of the oligonucleotide to which they were attached.  For example, one of ordinary skill could have performed the permeabilization method of Paillasson to introduce radioactively labeled probes corresponding to those labeled probes of Singer ‘331, and after allowing three days for transport of labeled targets to subcellular locations, fixed the cells for detection/localization of the radioactive signal (e.g. as taught by Ono at paragraphs 43 and 50).
Thus the invention as a whole was prima facie obvious. 

Response to Arguments
Applicant’s arguments filed 5/20/2022 have been fully considered, but they are not persuasive. 
Applicant asserts that the cited references, in particular Paillasson, do not teach a step of maintaining the mammalian cell under conditions that promote cell growth and/or viability for at least 3 days. Applicant asserts that, in Paillasson, “cells were not maintained "under conditions that promote cell growth and/or viability for at least 3 days””. This is unpersuasive because cells permeabilized by the method of Paillasson showed could be maintained under conditions that promoted growth for at least 3 days, where that growth rate was at least as great as that of untreated cells (see above and Fig. 2). Paillasson stated “no increased cell death or growth perturbation was observed after permeabilization” (see abstract). There is no reason to believe that the use of this method to deliver oligonucleotides would result in increased toxicity or reduced growth rate. 
Applicant argues that one of ordinary skill in the mi. could not have predicted that the claimed methods would be effective based on the cited prior art and . Applicant essentially reiterates arguments set forth at pages 5-7 of the response filed 10/7/2021 which are unpersuasive for the reasons set forth at page 7 of the Non-Final Action of 10/27/2021. Briefly, Applicant argues in essence that none of Singer '331, Singer '332, Ono, Fan Schlegel and Billing-Medel disclose delivering oligonucleotides to cells under non-cytotoxic conditions. Applicant’s arguments are unpersuasive because the method of Paillasson provides non-cytotoxic delivery conditions that allow for normal growth for at least 3 days as evidenced by Fig. 2.
Applicant expresses the opinion that one of ordinary skill in the art would know that the method of Paillasson, which uses streptolysin O (SLO) to permeabilize cells, is not a reversible, non-perturbing condition.  Applicant points out that SLO can be used to lyse eukaryotic cells, and cites to Sierig (2003) for support. Applicant’s argument is unpersuasive because Paillasson stated that “a reversible, nonperturbing cell permeabilization procedure was developed using streptolysin O” and “no increased cell death or growth perturbation was observed after permeabilization”.  See abstract.    This is considered to be an objective statement of fact by one of skill in the art that is supported by the evidence in the publication of Paillasson.  Applicant has presented no countervailing evidence.  For example, Applicant has not shown that the concentration of SLO used by Paillasson would lead to the lysis allegedly observed by Sierig, or that addition of oligonucleotides in the method of Paillasson would somehow inhibit cell growth or cause a loss of viability. 
Applicant asserts that the cells in Paillasson were cultured for 16 hours following contact with SLO and an oligonucleotide probe and fixed prior to microscopy, noting that fixation is cytotoxic.  This assertion is irrelevant.  The fact that Paillasson performed fixation in one experiment does not detract from the demonstration that the disclosed permeabilization method was reversible and nonperturbing and caused no increased cell death or growth perturbation after permeabilization.
For these reasons the rejection is maintained. 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635